          Case 8:19-cv-01890-TDC Document 1 Filed 06/27/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


 TIESHA SMITH
 7229 Landsdale St.
 District Heights, MD 20747

                               Plaintiff,                            19-1890
        vs.                                    Civil Action No.:

 WASHINGTON METROPOLITAN
 AREA TRANSIT AUTHORITY
 600 Fifth Street, N.W.
 Washington, D.C. 20001

 And

 SHELTON THOMAS
 7571 Wiregrass St.
 Vancleave, MS 39565

                               Defendants.


                NOTICE OF REMOVAL BY DEFENDANT
    WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY(“WMATA”)

       To the Judges of the United States District Court for the District of Maryland:

       1. On or about May 6, 2019, Plaintiff filed this action against WMATA in the District

Court of Maryland for Prince George’s County, in the case titled Tiesha Smith v. WMATA and

Shelton Thomas, Case No. 0502-0027719-2018.

       2. Defendant WMATA was served in this action on June 3, 2019.

       3. The Writ of Summons, First Amended Complaint, Request for Summons, Notice of

Introduction of Medical Reports and Bills, and Notice of Service Regarding Discovery filed by




                                                1
           Case 8:19-cv-01890-TDC Document 1 Filed 06/27/19 Page 2 of 3



the Plaintiff are attached as Exhibit A. These documents constitute the only process, pleadings,

or orders received by the Defendant in this case.

         4. This case is a civil action over which the Court has original jurisdiction, pursuant to

MD CODE ANN, Transportation Article, §10-204(81), which specifically grants original

jurisdiction over suits against WMATA to the United States District Court.

         WHEREFORE, Defendant WMATA requests that the entire above-referenced action

now pending in the District Court of Maryland for Montgomery County be removed to this

Court.

Date: June 21, 2019

                                                Respectfully submitted,

                                                WASHINGTON METROPOLITAN AREA
                                                TRANSIT AUTHORITY
                                                By counsel



                                                By: /s/ Donna L. Gaffney
                                                    Donna L. Gaffney, #16299
                                                    Office of the General Counsel
                                                    600 Fifth Street, N.W.
                                                    Washington, D.C. 20001
                                                    202.962.2721
                                                    202.962.2550 (fax)
                                                    dlgaffney@wmata.com




                                                   2
          Case 8:19-cv-01890-TDC Document 1 Filed 06/27/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Removal was mailed, postage

prepaid, this 21st day of June, 2019 on:

       Justin A. Wallace
       Law Office of Justin A. Wallace
       3635 Old Court Rd., Suite 201-A
       Pikesville, MD 21208
       Attorney for Plaintiff

And

       Shelton Thomas
       7571 Wiregrass St.
       Valcleave, MS 39565
       Co-Defendant
                                                   /s/ Donna L. Gaffney
                                                   Donna L. Gaffney




                                              3
